     Case: 4:18-cr-01019-RLW Doc. #: 3 Filed: 12/13/18 Page: 1 of 3 PageID #: 9
                                                                                             f~lED
                                                                                           DEC 1 3 Z018
                              UNITED STATES DISTRICT COURT                               U s DISTRICT COURT
                                                                                     ' EASTERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                    ST.LOUIS
                                    EASTERN DNISION

UNITED STATES OF AMERICA,                         )
                                                  )
         Plaintiff,                               )
                                                  )            . 4:18CR01019 RLW/NAB
v.                                                )     No.!
                                                  )
ROBERT WILFRED BOEVINGLOH,                        )
                                                  )
         Defendant.                               )


                  MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Kyle T. Bateman, Assistant United

States Attorney for said District, and moves the Court to order defendant    detaine~   pending trial,

and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

§3141, et seq.

          Further, the Government asserts that because of the defendant's present charge, there is

a rebuttable presumption that no conditions of bond can ensure the community's safety. The

defendant is charged with Receipt of Child Pornography, Title 18, United States Code, Section

2252A(a)(2).

        Title 18, U.S.C. Section 3142(e) states that:

                 Subject to rebuttal by the person, it shall be presumed that no condition or
                 combination of conditions will reasonably assure the appearance of the
                 person as required and the safety of the commumty if the judicial officer
                 finds that there is probable cause to believe that the person committed an
                 offense .. .involving a minor victim under section... 2252A(a)(2) ...
                                      I   I



   Case: 4:18-cr-01019-RLW Doc. #: 3 Filed: 12/13/18 Page: 2 of 3 PageID #: 10




Defendant cannot show that there is any condition or combination of conditions that will assure

the safety of the community.

       In addition, the government asserts the following:

       1.      In January 2017, during a Children's Advocacy Center forensic examination, a
                                                                              r-


minor child alleged that the, defendant had mole.sted him on multiple occasions approximately

three years prior when the child was approximately 11 years old. The victim stated that the

defendant sometimes participated in Boy Scouts meetings. The victim stated that, on one occasion

while the two were laying on a couch in the defendant's house, the defendant reached down the

victim's pants and rubbed th~ victim's genitals and attempted to take off his own pants.
                                              I




       2.      The charged conduct is based on a forensic examination of the defendant's

computer that was seized pursuant to a Missouri search warrant that was executed on February 8,

2017. That examination revealed approximately 402 images and 61 video files depicting child

pornography. The examination also revealed numerous saved chat logs between the defendant

and other individuals discussing collecting and trading child pornography, and the defendant's

sexual attraction to young children. The examination further revealed several video files depicting,

in part, the defendant and another younger man engaged in sexual activity with the defendant's

dog and horse.    In addition, the examination revealed several Word documents, apparently

authored by the defendant, in which he describes incestuous sexual encounters, including with a

four-year-old grandson.

       3.      Additional investigation has revealed that, in October 2016, the Skype username

"nudefarmer2," which matches one of the defendant's usernames as discovered through
                                                                                I


examination of the defendant's seized computer, uploaded child pornography using Skype servers.


                                                  2
   Case: 4:18-cr-01019-RLW Doc. #: 3 Filed: 12/13/18 Page: 3 of 3 PageID #: 11




The IP address associated with this upload resolves to Sullivan,., Missouri, where the defendant

resides.

           4.    This Court should take all of the aforementioned information into consideration as

it shows that the defendant is a danger to the community.

           WHEREFORE, the Government respectfully requests that the Court order the defendant

to be detained pending trial.


                                                 )
                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      Is I Kyle T. Bateman
                                                      KYLE T. BATEMAN, #996646DC
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Rm. 20.333
                                                      St. Louis, Missouri 63102
                                                      314-539-2200




                                                  3
